  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EQUIVEST FINANCIAL, LLC                    )
                                           )
                                           )
        Plaintiff,                         )
                                           )          CIVIL ACTION NO.
        v.                                 )            2:18cv606-MHT
                                           )                 (WO)
JOHN JOSEPH BONICELLI,                     )
et al.,                                    )
                                           )
        Defendants.                        )


                                      ORDER

    Plaintiff            Equivest    Financial,         LLC,   and    defendant

United States of America have filed a status report

(doc.        no.   31)     stating     that          they   have     reached    a

settlement         and    that,     once       the   settlement      is   put   in

final form, Equivest Financial, LLC will file a motion

to dismiss the United States and a concurrent motion to

remand this case back to state court.                       In light of the

circumstances, it is ORDERED that all pending motions
are denied with leave to renew in state court after

remand or in this court if there is no remand.

    DONE, this the 25th day of September, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
